       2:19-cv-00366-RMG            Date Filed 01/31/20      Entry Number 62         Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION


Andrew Green and Shirley Green, as legal      )
guardians of N.G. (a minor child) and Andreia )
Samoria Green,                                )               Case No. 2:19-CV-00366-RMG
                                              )
       Plaintiffs,                            )
                                              )
       v.                                     )
                                              )
Kanye West; Getting Out Our Dreams, II,       )             CONSENT MOTION TO AMEND
LLC; UMG Recordings, Inc. a/k/a Universal     )                SCHEDULING ORDER
Music Group; Def Jam Recordings; Cydel        )
Young d/b/a Mr. Redan Music a/k/a Mr.         )
Redan; BMG Rights Management (US), LLC )
a/k/a BMG Platinum Songs US and John Does )
1-30;                                         )
                                              )
       Defendants.                            )
                                              )

            Pursuant to Federal Rule of Civil Procedure 16 and Local Rule 6.01, Defendants Kanye

West, Getting Out Our Dreams, II, LLC, UMG Recordings, Inc., and Def Jam Recordings

(“Defendants”) move the Court to amend the Consent Amended Scheduling Order, (ECF No.

41), to extend the unexpired deadlines set forth therein. Counsel has been informed by counsel

for the plaintiffs that the plaintiffs consent to the relief requested in this motion.

            The requested extensions of the unexpired deadlines are set forth in the attached proposed

Consent Second Amended Scheduling Order and are detailed as follows:

                  A 120 day extension until June 1, 2020 of Plaintiffs’ Expert Disclosure deadline,
                   which is currently January 31, 2020;

                  A 120 day extension until June 29, 2020 of Defendants’ Expert Disclosure deadline,
                   which is currently February 28, 2020;

                  A 120 day extension until July 7, 2020 of the Records Custodian Witnesses
                   deadline, which is currently March 9, 2020;



3632022.1
       2:19-cv-00366-RMG            Date Filed 01/31/20      Entry Number 62       Page 2 of 3




                  A 120 day extension until July 3, 2020 of the Discovery deadline, which is currently
                   March 2, 2020;

                  A 120 day extension until August 11, 2020 of the Dispositive Motions and Daubert
                   Motions deadline, which is currently April 13, 2020;

                  A 120 day extension until October 29, 2020 of the Trial not before date, which is
                   currently July 1, 2020.

            Defendants are requesting these extensions because additional time is required to complete

discovery. In December 2019, the Parties agreed to a thirty (30) day stay of discovery in order to

attend mediation. (See ECF No. 50) (“To facilitate settlement of this action, the Parties have

agreed to stay discovery for thirty days and conduct early mediation within the next thirty days.”).

Unfortunately, the mediation was unsuccessful. In accordance with the Parties’ agreement, the

Parties recently served their respective discovery responses and are currently in the meet and

confer process in accordance with Local Civil Rule 7.02.

            Good cause exists to extend the current deadlines in the Consent Amended Scheduling

Order.       The Parties require additional time to complete document productions, to prepare

statements of profits and expenses relating to damages, to conduct fact witness depositions and to

conduct expert discovery. Defendants have requested a 120 day extension of the current deadlines,

because it will take approximately 10 (ten) weeks for Defendants to compile and produce the

financial information at issue in the action. This financial information is necessary for the Parties

to prepare expert reports and to conduct expert discovery. As detailed in the accompanying

Declaration of Carla M. Miller:

            It will take approximately 10 (ten) weeks for Universal Music Group (“UMG”) to
            prepare these statements, because of the volume of information and data at issue
            that needs to be compiled and allocated across numerous departments within the
            company. Importantly, UMG does not maintain album- or track-level profit and
            loss statements in the ordinary course of business. Thus, the required data and
            information for these types of analyses must be manually compiled from numerous
            systems (including UMG’s manufacturing and logistics, royalties, sales, licensing
            systems) and the statements then must be created by UMG’s Finance Department


3632022.1                                           2
       2:19-cv-00366-RMG             Date Filed 01/31/20       Entry Number 62         Page 3 of 3




            – separate and apart from their other daily operational duties. Although UMG has
            established a format and protocol for the preparation of these types of profit and
            loss statements for litigation purposes, the process requires significant lead time, as
            well as coordination across multiple corporate departments, followed by a quality
            control review – particularly, in light of the fact that UMG does not have a dedicated
            team to create the statements. I understand Defendants’ discovery obligations in
            this action and under the Federal Rules of Civil Procedure. I can attest that UMG
            will diligently prepare these statements. However, it will take approximately 10
            (ten) weeks to do so.

Declaration of Carla M. Miller, dated January 23, 2020 (“Miller Decl.”), ¶¶ 4-5.

            This is the second request to amend the Court’s scheduling order and the deadlines have

been previously extended as reflected in the Amended Scheduling Order, (ECF No. 41).

                                       WE SO MOVE:

                                       By: S/ROBERT W. WHELAN
                                           John C. McElwaine
                                           Federal Bar No. 6710
                                           E-Mail: john.mcelwaine@nelsonmullins.com
                                           Robert W. Whelan
                                           Federal Bar No. 9242
                                           E-Mail: robert.whelan@nelsonmullins.com
                                           M. Kathleen McTighe Mellen
                                           Federal Bar No. 11652
                                           E-Mail: katie.mellen@nelsonmullins.com
                                           NELSON MULLINS RILEY & SCARBOROUGH LLP
                                           151 Meeting Street / Sixth Floor
                                           Post Office Box 1806 (29402-1806)
                                           Charleston, SC 29401-2239
                                           (843) 853-5200

                                           Grace W. Kang (admitted pro hac vice)
                                           E-mail: gkang@birdmarella.com
                                           Christopher Jumin Lee (admitted pro hac vice)
                                           E-mail: clee@birdmarella.com
                                           BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                           DROOKS, LINCENBERG & RHOW, P.C.
                                           1875 Century Park East, 23rd Fl.
                                           Los Angeles, CA 90067-2561
                                           (310) 201-2100
                                       Attorneys for Kanye West, Getting Out Our Dreams, II, LLC,
                                       Def Jam Recordings and UMG Recordings, Inc.

Dated: January 31, 2020


3632022.1                                             3
